434 F.2d 1033
BELLA VISTA HOTEL APARTMENTS, INC., Plaintiff-Appellant,v.FIDELITY AND GUARANTY INSURANCE UNDERWRITERS, INC., et al.,Defendants, Blackwell, Walker & Gray, Appellee.
No. 29206.
United States Court of Appeals, Fifth Circuit.
Dec. 1, 1970.

Melvin T. Boyd, Gerald T. Wetherington, Miami, Fla., for appellant.
George J. Baya, Miami, Fla., for Fidelity & Guaranty Ins. Underwriters.
Blackwell, Walker & Gray, Samuel J. Powers, Jr., James E. Tribble, Miami, Fla., for appellee.
Appeal from the United States District Court for the Southern District of Florida at Miami; Emett C. Choate, Judge.
Before THORNBERRY, GOLDBERG and AINSWORTH, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966